Citation Nr: 0400462	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  01-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 25, 1994, 
for a 40 percent rating for service-connected degenerative 
disc disease (DDD), L4-5, with conversion reaction.  


REPRESENTATION 

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to 
November 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).    

In a November 2002 decision, on appellate review, the Board 
denied an effective date earlier than June 25, 1994, for the 
award of a 40 percent rating for DDD, L4-5, with conversion 
reaction.  In July 2003, on appeal to the United States Court 
of Appeals for Veterans Claims (Court), the Court granted the 
Secretary of VA's unopposed motion and vacated and remanded 
the case for readjudication. 

For the reason discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  

REMAND 

The Court granted the Motion on grounds that the Board did 
not address fully the duty to notify under the Veterans 
Claims Assistance Act of 2000 (VCAA). 

For this reason, further procedural development is required 
and the case is remanded for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.  In the VCAA notification 
letter: 

a.  Notified the veteran that to 
substantiate his claim for an 
earlier effective date, he should 
submit medical evidence showing that 
it was factually ascertainable in 
the year prior to July 1994 that an 
increase in disability that met the 
criteria for a 40 percent rating had 
occurred. 

b.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical-care, State or local 
governments, or current or former 
employers, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf. 

c.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record, that 
is in the custody of VA or other 
Federal agency, VA will obtain any 
such records he identifies. 

2.  After the above development, 
readjudicate the claim, considering all 
the evidence of record.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	GEORGE E. GUIDO JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




